              Case 1:20-cv-05573-RA Document 23 Filed 12/08/20 Page 1 of 1


                                                                 USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC#:
 NEW YORK CIVIL LIBERTIES UNION,                                 DATE FILED: 12-8-20

                             Plaintiff,
                                                                    20-CV-5573 (RA)
                        v.
                                                                         ORDER
 OFFICE OF REFUGEE RESETTLEMENT,
 et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         For the reasons articulated at today’s conference, Defendants are hereby ORDERED to process

the documents it has identified at a rate of 500 documents per month.

         IT IS FURTHER ORDERED that the parties submit a joint status letter to the Court no later than

February 8, 2021, or earlier, if need be.

SO ORDERED.

Dated:      December 8, 2020
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
